IN THE SUPREME COURT OF THE STATE OF MONTANA


                          No. 80-78


STATE FARM MUTUAL AUTOMOBILE INSURANCE
COMPANY,
            Defendant and Third-Party Plaintiff,


CINDY J. SOLEM,
            Plaintiff and Appellant,


HELEN G   . BUCKINGHAM,
            Third-Party Defendant and Respondent.


                          O R D E R


    The above-captioned opinion shall be amended to
read as follows:
    Page 5, lines 9, 10, 11, 12 and 13 from the
    top shall read:
     ". .
       . 1810, mandated that result. But that
    case held only that impleading parties not
    sued by the plaintiff, for purposes of
    contribution, is not proper. This is a
    subrogation case based on contract, and
    Osier has no application."
     DATED this   3_td day   of February, 1981.




                                          Justices   !
                                  i;
                                   i
                                No. 80-78
               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                  1981


STATE FARM MUTUAL A T ! I B L
                   UOIOIE        INSURANCE
COMPANY,
                       Defendant and Third-Party Plaintiff,


CINDY J. SOLEM,
                       Plaintiff and Appellant,
       vs.
HELEN G. BUCKINGHAM,
                       Third-Party Defendant and Respondent.


Appeal from:   District Court of the Eighth Judicial District,
               In and for the County of Missoula, Montana
               Honorable Jack L. Green, Judge presiding.
Counsel of Record:
     For Appellant:
         Williams Law Firm, Missoula, Montana
         Berger, Anderson, Sinclair and Murphy, Billings, Montana
     For Respondent:
         Garlington, Lohn and Robinson, Missoula, Montana


                                Submitted on briefs: July 11, 1980
                                             ~ecided
                                                   :
                                                       JAN 2 8 1987
Mr. J u s t i c e D a n i e l J . S h e a d e l i v e r e d t h e O p i n i o n o f t h e C o u r t .

        S t a t e Farm M u t u a l A u t o m o b i l e I n s u r a n c e Company s u e d b y
i t s i n s u r e d under an uninsured m o t o r i s t p r o v i s i o n ,                         appeals
from      an     order       of     the       Missoula               County        District           Court
dismissing its third-party                      c o m p l a i n t which s o u g h t i n d e m n i t y
from t h e u n i n s u r e d m o t o r i s t f o r any l i a b i l i t y t h e i n s u r a n c e
company m i g h t be           adjudged         t o owe t h e p l a i n t i f f .               W hold
                                                                                                 e

t h a t t h e D i s t r i c t C o u r t e r r e d i n n o t a l l o w i n g S t a t e Farm t o
implead t h e t h i r d - p a r t y       defendant.
        Cindy J. Solem a s p l a i n t i f f                    f i l e d a complaint against

S t a t e Farm a l l e g i n g       that       Solem was              a passenger            in      a    car
driven      by    William          J.     Schultz            which       collided        with         a    car
d r i v e n by H e l e n G.        Buckingham,               an u n i n s u r e d m o t o r i s t .        The

complaint         alleged          that       the       negligence            of     the     uninsured
motorist         was    a    proximate          cause           of     the     collision           and      of
personal         injury       to    Solem.              It     further        alleged        that         both
Solem and S c h u l t z were i n s u r e d a t t h e t i m e o f t h e c o l l i s i o n
under     s e p a r a t e p o l i c i e s of     i n s u r a n c e w i t h S t a t e Farm,                each
o f which p r o v i d e d u n i n s u r e d m o t o r i s t c o v e r a g e i n t h e amount

of    $25,000/$50,000.                    Solem              has     filed       suit      under          the
u n i n s u r e d m o t o r i s t p r o v i s i o n s of b o t h p o l i c i e s and p r a y s f o r
j u d g m e n t a g a i n s t S t a t e Farm i n t h e amount o f $ 5 0 , 0 0 0 o r s u c h
l e s s e r amount a s a j u r y m i g h t d e t e r m i n e .
        S t a t e Farm f i l e d i t s answer t o t h e c o m p l a i n t a d m i t t i n g
t h a t t h e c o l l i s i o n occur r e d ,           b u t denying t h e negligence of
the     uninsured           motorist.           State            Farm's        answer       raises          as
affirmative defenses:                   (1) t h a t t h e s u i t a g a i n s t S t a t e Farm
is    premature             unless       it     is       first         determined            that         the
plaintiff        is l e g a l l y e n t i t l e d t o r e c o v e r damages f r o m t h e
uninsured motorist,                and     ( 2 ) t h a t t h e u n i n s u r e d m o t o r i s t is
a n i n d i s p e n s a b l e p a r t y u n d e r R u l e 1 9 , M.R.Civ.P.

        S t a t e Farm t h e n          filed       a    third-party            c o m p l a i n t naming
Helen G.        Buckingham a s t h i r d - p a r t y           defendant.           The t h i r d -

p a r t y c o m p l a i n t r e c i t e s t h e f a c t t h a t Solem h a s sued S t a t e
Farm u n d e r t h e u n i n s u r e d p r o v i s i o n s o f t h e p o l i c y and t h e n

a l l e g e s t h a t Buckingham is t h e u n i n s u r e d m o t o r i s t i n v o l v e d
i n t h e c o l l i s i o n mentioned i n Solem's complaint.                          S t a t e Farm
t h e n seeks i n d e m n i t y f r o m Buckingham f o r " s u c h sums a s may
b e a d j u d g e d a g a i n s t i t i n f a v o r o f C i n d y J. S o l e m , and f o r

their costs."

        Buckingham moved                t o dismiss the third-party                    complaint
against       her     on    the     grounds          it     failed     to    state       a   claim
a g a i n s t h e r on w h i c h r e l i e f       could be g r a n t e d .           Buckingham

and S t a t e Farm f i l e d b r i e f s .          The D i s t r i c t C o u r t o r i g i n a l l y
d e n i e d t h e motion t o d i s m i s s ,         b u t t h e n r e v e r s e d i t s e l f and

dismissed        t h e c l a i m a g a i n s t Buckingham.               S t a t e Farm moved
for    reconsideration             of    the order           of    dismissal        and,     after
argument,           the    District           Court         declined        to    change        its
decision.         P l a i n t i f f , Solem, h a s n o t s u b m i t t e d a b r i e f w i t h

t h i s Court       i n support of            or   i n o p p o s i t i o n t o S t a t e Farm's

appeal.
        The s o l e i s s u e b e f o r e u s i s w h e t h e r a n i n s u r e r , s u e d by
i t s i n s u r e d f o r r e c o v e r y o f u n i n s u r e d m o t o r i s t b e n e f i t s may
i m p l e a d t h e u n i n s u r e d m o t o r i s t u n d e r R u l e 1 4 ( a ) , M.R.Civ.P.

        I f p l a i n t i f f e s t a b l i s h e s t h a t Buckingham was n e g l i g e n t
and c a u s e d t h e a c c i d e n t r e s u l t i n g i n p l a i n t i f f ' s      injuries,

State      Farm     then      is    responsible             under     uninsured         motorist
c o v e r a g e , t o p a y t h e amount o f t h e j u d g m e n t t o t h e e x t e n t o f
the    applicable          coverage.           Upon p a y m e n t ,      S t a t e Farm would
t h e n be s u b r o g a t e d t o t h e r i g h t s o f p l a i n t i f f Solem and may
s e e k t o e s t a b l i s h t h a t amount f r o m Buckingham.                   S e e , Skauge
v.    Mountain S t a t e s T e l .        &   Tel.        ( 1 9 7 7 ) , 1 7 2 Mont. 521,    565
P.2d 628.       We     hold    t h a t S t a t e Farm d o e s n ' t          have t o w a i t
u n t i l it p a y s a judgment o b t a i n e d b e f o r e it h a s a r i g h t t o
b r i n g Buckingham i n t o t h e l a w s u i t .                R u l e 1 4 ( a ) , M.R.Civ.P.,
expressly grants a defendant the procedural r i g h t t o bring
i n t o t h e l a w s u i t as a t h i r d - p a r t y d e f e n d a n t , a n y o n e who "may
b e " l i a b l e t o him.            T h i s c a n be d o n e u n d e r t h e p r i n c i p l e o f
subrogation           even      if     the       l i a b i l i t y of   the       third          party    is

contingent           and      cannot        be      established             until     the        original
d e f e n d a n t h a s been h e l d l i a b l e .            1 A B a r r o n and H o l t z o f f ,         5
426 a t 664-73             (1960); 3          Moore's F e d e r a l P r a c t i c e , 5 14.08,

at     243-46;       Moore's          Federal        Practice,          S    14.10,         at    281-88.
A l s o s e e , Crosby v.             B i l l i n g s Deaconess H o s p i t a l ( 1 9 6 7 ) , 149
Mont. 3 1 4 , 426 P.2d 217 ( h o l d i n g t h a t d e f e n d a n t s h o u l d h a v e
been     allowed         to    implead        a      third     party         under      a    theory       of
indemnity).             Under a t h e o r y o f s u b r o g a t i o n t o t h e i n s u r e d ' s
r i g h t s of      recovery against the t h i r d party,                           federal courts

have r e g u l a r l y p e r m i t t e d t h e i n s u r e r t o implead t h a t p a r t y
as a t h i r d - p a r t y     defendant.             S e e , K i n g v . S t a t e Farm M u t u a l
I n s u r a n c e Co.      (W.D.      Ark.       1 9 6 7 ) , 274 F. Supp. 824;        St.    Paul
Fire     &    M a r i n e I n s u r a n c e Co. v . U n i t e d S t a t e s L i n e s Co.                (2d
Cir.    1 9 5 8 ) , 258 F.2d 3 7 4 , c e r t . d e n . 359 U.S. 9 1 0 , 79 S . C t .

587,     3 L. Ed. 2d 574:          Concordia          College          Corp.       v.        Great
A m e r i c a n I n s . Co.     (D.     Minn. 1 9 5 3 ) , 1 4 F.R.D. 403; G l e n F a l l s

I n d e m n i t y Co.      v. A t l a n t i c Bldg.         Corp.       (4th Cir.           1 9 5 2 ) , 199
F.2d 60.

        I n King v. S t a t e Farm M u t u a l I n s u r a n c e Co.,                       supra, the
c o u r t s p e c i f i c a l l y h e l d t h a t a n i n s u r e r s u e d by i t s i n s u r e d

under         an    uninsured           motorist           provision,             may       bring        the
uninsured t o r t f e a s o r          into the lawsuit.                     The c o u r t r e j e c t e d
t h e a r g u m e n t ( w h i c h i s t h e same a r g u m e n t Buckingham makes
here)        that     the     insurance            company       has        no   right       of    action
u n t i l it h a s a c t u a l l y p a i d t h e j u d g m e n t t o i t s i n s u r e d ,               and
therefore           that      impleader of             the uninsured motorist should

n o t be p e r m i t t e d u n t i l p a y m e n t i s made.                274 F.Supp.           a t 826.
W e a l s o r e j e c t t h i s argument.

        W e a r e persuaded t h a t t h e b e t t e r p r a c t i c e is t o permit

impleader         i n such p r a c t i c e s ,           and t h e r e f o r e t h a t t h e t r i a l
c o u r t e r r e d i n g r a n t i n g Buckingham's m o t i o n t o d i s m i s s .                    We

f i n d no a u t h o r i t y s u p p o r t i n g B u c k i n g h a m ' s       position,         and w e
f u r t h e r n o t e t h a t t h e t r i a l c o u r t g r a n t e d t h e motion under
the mistaken belief                      t h a t C o n s o l i d a t e d F r e i g h t w a y s Corp.    v.
Osier      (1979),                    Mont.               ,      605 P.2d 1076,       36 S t . R e p .

1810, mandated t h a t r e s u l t .                     But t h a t c a s e h e l d o n l y t h a t

t h e r e is no r i g h t o f c o n t r i b u t i o n o r i n d e m n i t y b e t w e e n j o i n t

tortfeasors - p a r i delecto.
            in                                          605 P.2d a t 1 0 8 1 .            Here, S t a t e

Farm i s n o t a t o r t f e a s o r and o b v i o u s l y i s n ' t - p a r i d e l i c t o
                                                                     in
w i t h Buckingham:                 S o l e m ' s a c t i o n a g a i n s t S t a t e Farm i s n ' t a
t o r t a c t i o n ; r a t h e r , it i s a c o n t r a c t a c t i o n .

        W h o l d t h a t S t a t e Farm may i m p l e a d Buckingham u n d e r a
         e

theory       of        contingent             liability             based      on    subrogation.
L i b e r a l l y allowing impleader of c o n t i n g e n t l y l i a b l e p a r t i e s
is c o n s i s t e n t w i t h t h e u n d e r l y i n g p u r p o s e s of Rule 14.                   The
rule     is d e s i g n e d         to    reduce m u l t i p l i c i t y of          l i t i g a t i o n by
settling         all      disputes arising                 from one o c c u r r e n c e          i n one

suit,      to     spare         an       unsuccessful             defendant         the    burden       of
b e a r i n g a judgment a g a i n s t him w h i l e h e b r i n g s s u i t a g a i n s t
someone         liable         to     him      for     plaintiff 's          claim,       to    prevent
i n c o n s i s t e n t j u d g m e n t s on t h e same f a c t s , and t o s e t t l e t h e
u l t i m a t e l i a b i l i t y f o r a c l a i m w i t h a minimum o f e f f o r t and
expense.          S e e , C.        W r i g h t and A.          Miller,      6 Federal Practice
and P r o c e d u r e ,    .
                           §   1442 ( 1 9 7 1 ) ; See a l s o , Glen F a l l s I n d e m n i t y
Co. v . A t l a n t i c B u i l d i n g C o r p . ,             s u p r a , 1 9 9 F.2d    a t 63; S t .
Paul     Fire      &    Marine           I n s u r a n c e v.     United     S t a t e s L i n e s Co.,
supra.          T h e r e i s no good              r e a s o n t o a f f o r d Buckingham t h e
procedural p r o t e c t i o n of being a b l e t o postpone being sued
u n t i l t h e a c t i o n b e t w e e n Solem and S t a t e Farm i s c o n c l u d e d .
         In    fact,       a    contrary         holding         would          not    eliminate
 Buckingham f r o m b e i n g           a t l e a s t i n d i r e c t l y involved i n t h e
 s u i t b e t w e e n Solem and S t a t e Farm.                  Plaintiff           Solem m u s t
 establish        t h a t Buckingham n e g l i g e n t l y          caused        any    i n jur ies
 s h e r e c e i v e d and t h e r e f o r e ,   i t i s u n l i k e l y t h a t Buckingham

 c o u l d a v o i d an a p p e a r a n c e i n c o u r t t o t e s t i f y .
         The o r d e r o f      the D i s t r i c t Court dismissing t h e third-
 party      complaint          is vacated.              The     case    is       remanded     with
 i n s t r u c t i o n s t h a t t h e D i s t r i c t C o u r t r e q u i r e Buckingham t o
 answer S t a t e Farm's t h i r d - p a r t y          complaint.
                                                    F   -   1




 W Concur:
  e



     ChieL Justice




.........................
            Justices


 T h i s c a s e was s u b m i t t e d p r i o r t o J a n u a r y 5 , 1 9 8 1 .
Mr. Justice John C. Sheehy, specially concurring:

     I agree with the result reached in the foregoing
opinion, which is the only proper result in the posture
of the case as it is received from the District Court by
this Court
     What puzzles me is the fact that the insured sued his
insurer in the first instance by a direct action to establish
liability against the uninsured motorist.      I believe all
insurance companies writing uninsured motorist coverage in
this state use a common form for such coverage, last amended,
I believe, in 1966.     Under that common form, the insured
injured motorist may, after notice to his insurance company,
sue the responsible uninsured motorist to determine the extent
of the uninsured motorist's legal liability, if they are not
otherwise able to agree.     Until the legal liability of the
uninsured motorist is determined, which in turn determines
the liability of the insurer, a direct action against the
insurer, in my opinion, is premature.
     Suit first against the uninsured motorist would be in
conformance with the long-established rule in Montana that a
direct action against an insurer does not lie until the
liability of the insured has been established, Conley v.
U.S.F.   &   G. Co. (1934), 98 Mont. 31, 37 P.2d 565, Cummings v.
Reins (1910), 40 Mont. 599, 107 P. 904, and our further
long-standing rule that the injection of insurance into the
action determining liability is improper. Vonault v. O'Rourke
(1934), 97 Mont. 92, 33 P.2d 535.
     If plaintiff here had properly sued Buckingham to determine
liability in the first place, the problem of this cause would
not have arisen.



                                               Justice